After careful consideration the Court fails to discover that any material matter of law or fact has been overlooked or disregarded.
The case at folio 8 shows that the plaintiff was required by defendant to pay freight on the number of sacks of meal represented in the bill of lading without qualification to be six hundred, and at folio 11 it appears that plaintiff was responsible for the meal. Hence the Court was authorized to consider plaintiff as a consignee for value, or one who had incurred loss and liability as consignee.
It is, therefore, ordered that the petition herein be dismissed, and the order heretofore granted staying remittitur be revoked. *Page 543